Citation Nr: 1035172	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-36 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine 
disorder.

2.  Entitlement to service connection for bilateral plantar 
fasciitis (also claimed as sore feet).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to November 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina as part of the Benefits Delivery at Discharge 
(BDD) program.  The purpose of the BDD program is to help ensure 
a smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

The issue of entitlement to service connection for bilateral 
plantar fasciitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran incurred thoracolumbar trauma during military service 
with a continuity of symptomatology since military service.



CONCLUSION OF LAW

A thoracolumbar spine disability manifested by pain was incurred 
during active military service.  38 U.S.C.A. § 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Analysis

The Veteran asserts that he is entitled to service-related 
compensation benefits for a disability of the thoracolumbar 
spine.  He has contended throughout this appeal that he developed 
mid- and low-back pain during service as a result of the ninety-
five parachute jumps and landings he performed in fulfillment of 
his duties.  In addition to the general trauma to the spine 
experienced in all of these jumps, he reported to his VA primary 
care physician that a couple of these jumps ended in bad 
landings.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Generally, this requires 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 
C.F.R. § 3.303(b), service connection may be established if the 
competent and credible evidence demonstrates that a condition was 
"noted" during service and there is evidence of post-service 
continuity of the same symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b).  

Service treatment records reflect that the Veteran was evaluated 
in February 1990 for complaints of back pain lasting one week; 
the Veteran reported an onset of pain following an incident in 
which he had landed on a rock or his canteen during a parachute 
jump.  Physical examination revealed swelling and tenderness with 
full range of motion; no diagnosis was noted.  Thereafter, the 
Veteran's service treatment records are silent until November 
1999 when, during a Gulf War assessment, the Veteran reported a 
history of low back pain for the previous one to three years.  He 
did not identify any specific injury and the primary diagnosis 
noted was "low back pain."  Subsequent evaluation of the 
Veteran's spine in April and August 2001 revealed a normal 
radiograph of the lumbar spine; an August 2001 radiograph did, 
however, show degenerative changes of the thoracic spine (at T-11 
and T-12).  The Veteran underwent a retirement examination in 
June 2006 in which he complained of history of recurrent back 
pain; the summary of defects and diagnoses lists degenerative 
disc disease of the lumbar spine as a current problem.  Since 
service, the Veteran has continued to complain of back pain.  VA 
treatment records reflect continued diagnoses of arthralgia and 
low back pain.  

The above evidence clearly corroborates the Veteran's lay 
assertions regarding trauma to his spine during service due to 
parachute landings.  Moreover, the Board observes that there is 
no reason to doubt the Veteran's credibility as to these 
statements, especially in light of the fact that various service 
treatment records indicate service in Special Forces and Airborne 
units.  As such, the record contains sufficient evidence of 
trauma to the thoracolumbar spine during service.  See 
38 U.S.C.A. § 1154(a) (West 2002); see also Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

In addition to establishing in-service event(s) or injur(ies), 
the Board finds that the aforementioned evidence contains 
notations of thoracolumbar conditions during service (i.e., 
degenerative changes of the thoracic spine and degenerative disc 
disease of the lumbar spine) as well as evidence establishing 
chronicity through continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  The Board acknowledges that none of the current 
post-service medical evidence contains a notation of either 
condition.  However, the record demonstrates fairly continuous 
complaints of back pain during service and continued complaints 
since service which, by itself, is sufficient to establish 
chronicity.  See Jandreau v. Shinseki, 23 Vet. App. 12, 16 (2009) 
(holding that lay evidence may be competent to establish 
chronicity); Barr, 21 Vet. App. at 307.

The Board acknowledges that the Veteran was evaluated by a VA-
contracted physician in July 2006 and that such examiner 
concluded that there was no identified pathology in the 
thoracolumbar spine such that a diagnosis could be rendered.  
Absent evidence of a current disability, no claim for 
compensation may prevail.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The issue in the present case is not so clear-cut, however, 
because, as discussed above, the Veteran was evaluated less than 
one month prior to the July 2006 VA contract examination as part 
of his retirement examination and the examination report contains 
a diagnosis of degenerative disc disease of the lumbar spine.  

In determining whether there is sufficient evidence of a current 
thoracolumbar disability, the Board notes that there is no 
indication that either medical opinion is not adequately 
supported by lay and clinical evidence.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when 
assessing the probative value of a medical opinion is whether the 
opinion reflects application of medical principles to an accurate 
and complete medical history).  In this regard, the conclusions 
of both the June 2006 retirement examination and the July 2006 VA 
contract examination are based on a history of recurrent back 
pain (as provided by the Veteran) as well as a physical 
examination.  Therefore, absent any evidence that one of these 
reports is more (or less) probative than the other, and with 
consideration of the Veteran's continued complaints of back 
problems during and since service, the Board finds that any doubt 
regarding the issue of whether the Veteran has a current 
thoracolumbar spine disability that is related to service should 
be resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  Therefore, the claim of entitlement to 
service connection for a thoracolumbar spine disability 
manifested by pain.


ORDER

Service connection is granted for a thoracolumbar spine 
disability manifested by pain.


REMAND

The Board regrets further delaying any portion of the Veteran's 
appeal.  However, as discussed below, additional development is 
needed with regard to the issue of entitlement to service 
connection for bilateral plantar fasciitis (also claimed as sore 
feet).  In brief, the medical evidence presently of record, 
including the VA examination pertaining to this claim, is 
inadequate upon which to make a determination.  Thus, the Veteran 
should be afforded a new VA examination as to this issue.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (finding that once VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

The Veteran was examined in July 2006, approximately four months 
prior to his separation from active duty service, by a VA-
contracted physician.  A review of the examination report 
reflects that he reported a recent history of foot pain.  
Following a physical examination of the Veteran and a review of 
radiologic reports of the bilateral feet (with and without weight 
bearing), the examining physician concluded that there was no 
identified pathology in the Veteran's feet such that a diagnosis 
could be rendered.  Based on the July 2006 examination findings, 
the RO denied, and has continued to deny, the Veteran's claim on 
the basis that there is no evidence of a current disability of 
the feet.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (holding 
that in the absence of proof of a present disability, there can 
be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to cases 
where such incidents have resulted in a disability).  

A cursory review of the July 2006 VA examination report reveals a 
complete physical examination, including radiologic testing, and 
a well-reasoned explanation for why no diagnosis may be rendered 
for the feet.  However, relevant to the reasons for this remand, 
the July 2006 examining physician did not have access to the 
Veteran's service treatment records at the time of the 
examination.  Such records are pertinent to this appeal because 
the June 2006 separation/retirement examination contains an 
opinion that the Veteran's foot pain represents "probable 
plantar fasciitis."  

The Board observes that it is prohibited from making conclusions 
based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Therefore, in light of the continuity of 
complaints made by the Veteran and evidence of probable plantar 
fasciitis, it finds that another VA examination is necessary to 
resolve the conflict in the current record regarding the nature 
of his feet.  See id. (noting that the Board may supplement the 
record by ordering a medical examination if the medical evidence 
of record is insufficient).  This examination should include not 
only a physical examination of the Veteran, but should also 
involve a review and discussion of the relevant medical and lay 
evidence of record, including the service treatment records 
discussed above.  See also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (the relevant inquiry when assessing the 
probative value of any medical opinion is whether the opinion 
reflects application of medical principles to an accurate and 
complete medical history).  

In addition to obtaining a new examination for the Veteran's 
claimed foot disorder, the agency of original jurisdiction (AOJ) 
should obtain any additional medical evidence relevant to the 
instant appeal.  This includes any treatment records dating from 
January 2009 through the present from the VA Medical Center (MC) 
in Fayetteville, Arkansas, since there is evidence of record that 
this is where the Veteran began receiving treatment in November 
and December 2008.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Additionally, the AOJ should contact the Veteran and ask 
that he either provide records associated with any non-VA 
treatment or provide the VA with information sufficient to 
request these records.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either 
(a) submit all non-VA records associated with 
treatment for his foot disorder since service 
separation, or (b) provide information 
sufficient to allow the VA to obtain such 
treatment records, including the date(s) of 
treatment, the address of the facility, and a 
completed consent form, if necessary.  Allow 
the Veteran sufficient time to respond to this 
request.  If the Veteran provides enough 
information to identify and locate any 
outstanding records, the AOJ should make 
reasonable efforts to such records.

2.  Obtain any VA treatment records from the 
Fayetteville VAMC for the period from January 
2009 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

3.  Any attempts to retrieve any VA and non-VA 
records as described above, or any other 
outstanding evidence, should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps taken 
by the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

4.  After the above has been accomplished 
and any outstanding records have been 
associated with the claims file, schedule 
the Veteran for a VA examination for the 
purpose of obtaining an opinion regarding the 
nature and etiology of any current bilateral 
foot disorder manifested by soreness, 
including plantar fasciitis.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner, and the report 
should reflect that the claims file was 
reviewed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should identify any current bilateral foot 
disorder manifested by soreness, providing a 
diagnosis for all disorder(s) identified.  If 
the examiner finds that the Veteran does not 
have a current bilateral foot disorder 
manifested by soreness, including plantar 
fasciitis, then he/she should expressly 
discuss the relevancy of the in-service 
findings of "probable plantar fasciitis" in 
June 2006.  If, however, the examiner finds 
that the Veteran does have a bilateral foot 
disorder manifested by soreness, including 
plantar fasciitis, then he/she should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at least 
as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current bilateral foot disorder is 
etiologically related to the Veteran's 
military service, to include his lay 
assertions of foot pain since service.  All 
opinion(s) should be accompanied by a 
rationale that considers the lay and medical 
evidence of record.

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record determine if the Veteran 
has submitted evidence sufficient to warrant 
entitlement to the benefits sought.  Unless 
the benefits sought on appeal are granted, 
the Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


